UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission file number 1-7297 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Birdsall, Inc. Retirement Savings Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Nicor Inc. 1844 Ferry Road Naperville, Illinois 60563-9600 Table of Contents Financial Information Birdsall, Inc. Retirement Savings Plan Cover Page 1 Report of Independent Registered Public Accounting Firm 2 Financial Statements 3 Notes to Financial Statements 5 Form 5500, Schedule H, Part IV, Line 4(i), Schedule of Assets (Held at End of Year) 11 Other Information Signature 13 Exhibit Index 14 Note:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Table of Contents Birdsall,Inc. Retirement Savings Plan (Employer Identification No.59-0715051 Plan No.3) Financial Statements as of and for the Years Ended December31, 2010 and 2009 and Supplemental ScheduleRequired for Form5500 as of December31,2010, and Report of IndependentRegistered Public Accounting Firm 1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Birdsall, Inc. Retirement Savings Plan Committee: We have audited the accompanying statements of net assets available for benefits of Birdsall, Inc. Retirement Savings Plan (the "Plan") as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan's management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2010 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE LLP Chicago, Illinois June 15, 2011 2 Table of Contents Birdsall, Inc. Retirement Savings Plan Statements of Net Assets Available for Benefits December 31 Assets: Participant-directed investments in trust, at fair value $ $ Receivables: Employer contributions Participant contributions Notes receivable from participants Total assets Liabilities—Operating payables Net assets available for benefits, at fair value Adjustment from fair value to contract value forthe stable value fund ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these statements. 3 Table of Contents Birdsall, Inc. Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits Year ended December 31 Investment activities: Dividends on Nicor Inc. common stock $ $ Net change in market value of Nicor Inc. common stock Distributions from stable value fund Income from registered investment companies: Distributions Net investment gain: Vanguard 500 Index Fund Investor Shares Vanguard Balanced Index Investment Fund Other registered investment companies Other Increase in Plan net assets derivedfrom investment activities Interest income on notes receivable from participants Contributions: Participant Employer Transfers in - Deductions: Benefits paid to participants Administrative expenses Net increase Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents Birdsall, Inc. Retirement Savings Plan Notes to the Financial Statements For the Years Ended December 31, 2010 and 2009 1. DESCRIPTION OF THE PLAN The following description of the Birdsall,Inc. Retirement Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for more detailed information. The Plan.The Plan is a defined contribution plan that is designed to provide retirement benefits to substantially all employees of Tropical Shipping USA,LLC and employees of certain affiliated companies (collectively referred to as the “Company” or “Plan Sponsor”). The funds of the Plan are held for safekeeping and investment by the Birdsall,Inc. Retirement Savings Plan Trust (the “Trust”). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The Plan Sponsor is wholly owned by Birdsall, Inc., a wholly owned subsidiary of Nicor Inc. (“Nicor”). In December 2010, Nicor and AGL Resources, Inc. entered into a definitive merger agreement, which Nicor expects will be complete in the second half of 2011. Completion of the merger is conditioned upon, among other things, the receipt of various regulatory approvals, including the Illinois Commerce Commission. Plan administration.Authority to control and managethe operation and administration of the Plan is vested in a committee appointed by the Board of Directors of the Company. The Vanguard Fiduciary Trust Company (“VFTC”) acts as trustee for the Trust and holds the investments of the Plan under the terms of a trust agreement. The VFTC also acts as investment manager for certain assets of the Plan. Certain administrative expenses associated with the operation of the Plan are paid from Plan assets. Contributions.Subject to Plan and Internal Revenue Service (“IRS”) limitations, the participant may elect to make either tax-deferred contributions or after-tax contributions, or a combination thereof, by payroll deductions that are partially matched by the Company. The Company may also contribute annual discretionary profit sharing awards, based on Company performance and allocated equally to eligible participants, which totaled $219,424 for the year ended December31, 2010. The Plan also accepts certain rollover contributions representing distributions from other qualified plans. Participants direct the investment of their contributions, Company contributions and account balances into various investment options offered by the Plan. To the extent a participant does not elect to invest their account balances in any investment fund, the Plan has designated a default investment fund. Investments.The Plan’s investment options currently include the Nicor Stock Fund (which invests primarily in Nicor Inc. common stock), 37 mutual funds and a stable value fund (the Vanguard Retirement Savings Trust (“VRST”), a fully benefit-responsive common/collective trust fund). Effective February 25, 2011, the Nicor Stock Fund was closed to new contributions. All new contributions directed to the Nicor Stock Fund and future dividends that are ordinarily reinvested in the fund will be redirected to an age appropriate Target Retirement Fund. Participant accounts.Individual accounts are maintained for each Plan participant. Each participant’s account is increased by the participant’s contributions, Company contributions and allocated plan investment earnings, and decreased by withdrawals, allocated plan investment losses and administrative expenses. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account balance. Notes receivable from participants.Participants may borrow up to the lesser of $50,000 or 50percent of their vested account balance from their account. Loans are repaid through payroll deductions over periods 5 Table of Contents ranging from six months to fiveyears, and are secured by the balance in the participant’s account. The interest rate is established at the date of the loan and is based on the prime rate plus 1percent. The interest rate remains fixed over the life of the loan. Vesting and forfeitures.The participant’s contributions and earnings thereon are immediately vested. The Company’s contributions and earnings thereon are vested after the participant’s completion of threeyears of service or if the participant retires, becomes disabled or dies before completing threeyears of service. If the participant’s interest in the Company’s contributions and earnings thereon is not vested, such interest will be forfeited if the participant’s employment with the Company is terminated. If the participant is reemployed within fiveyears by the Company, forfeited contributions and earnings thereon are restored to the participant’s account. Any amounts forfeited by a participant are applied to reduce the amount of the Company’s contributions under the Plan. During 2009 the application of forfeitures reduced the Company’s contributions by $1,132 and at December31, 2010 and 2009, the Plan had $61,044 and $58,170, respectively, of forfeitures available for application against future Company contributions. Payment of benefits.On termination of service due to retirement, disability, or death, a participant (or in certain instances, their beneficiary) may elect to defer distribution until attainment of age70 ½,receive either a lump sum amount equal to the participant’s vested interest in his or her account balance or request certain payments over a specified period. For termination of service for other reasons, a participant has the option to defer distribution until attainment of age70 ½ if their vested account balance exceeds $1,000 or receive a lump sum distribution equal to the value of the vested interest in his or her account. Amendment and Transfers.In June 2010, the Plan was amended to include Deluxe Freight Inc., Caribtrans Logistics, LLC and Caribtrans Agency, LLC as participating affiliates. The accounts of Deluxe Freight Inc. employees under the ADP Total Source Retirement Savings Plan were transferred to the Plan in July 2010. The accounts of Caribtrans Logistics, LLC employees under the Caribtrans, Inc. 401(K) Retirement Plan was merged with and into the Plan in August 2010. Employees of Caribtrans Agency, LLC became eligible participants in the Plan as of the amendment date. During 2010, amounts transferred into the Plan by new participating affiliates totaled $304,053. Suspensions and withdrawals.A participant may suspend contributions and will continue to be a participant during the suspension period. A participant may elect, under certain conditions, to withdraw certain participant contributions and earnings thereon prior to termination of employment. The vested portion of the Company’s matching contributions and earnings thereon will not be distributed prior to termination of employment. Plan termination.The Company reserves the right to amend, suspend or discontinue the Plan at any time subject to the provisions of ERISA. In the event of plan termination, participants will become fully vested in their account balances. 2. ACCOUNTING POLICIES Basis of accounting.The financial statements of the Plan have been prepared under the accrual method of accounting except for benefits paid to participants which are recorded when paid. Use of estimates.The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein. Actual results could differ from those estimates. 6 Table of Contents New accounting pronouncement.In 2010, the Plan retrospectively adopted the new requirements for reporting loans to participants, which requires participant loans be classified as a receivable, rather than a plan investment, and be measured at unpaid principal balance plus accrued interest, rather than fair value.As a result of the adoption, the Plan reclassified $1,579,203 from Investment in Trust to Notes Receivable from Participants at December 31, 2009 and reclassified $92,241 from Increase in Plan net assets derived from investment activities to Interest on notes receivable from participants for the year ended December 31, 2009. Subsequent events.The Plan’s management evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. Risks and uncertainties.The Plan utilizes various investment instruments, including NicorInc. (the Company’s ultimate parent) common stock, mutual funds and a stable value fund. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in their values will occur in the near term and such changes could materially affect the amounts reported in the financial statements. Income recognition.Purchases and sales of securities are recorded on the trade date. Interest income on participant-directed investments and notes receivable from participants is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Net increase (decrease) in Plan net assets includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Investment valuation.The Plan states its investments at fair value. The Statements of Net Assets Available for Benefits present investments at fair value, as well as an additional line item showing an adjustment for the stable value fund from fair value to contract value. The Statements of Changes in Net Assets Available for Benefits present changes in the stable value fund on a contract value basis and all other investments on a fair value basis. The fair values of the respective investments of the Plan are determined as noted in Note3— Investments. The stable value fund or VRST is fully benefit-responsive to the participants. The difference between the valuation of fully benefit-responsive investments at fair value and contract value is reflected over time through the crediting rate. Contract value represents contributions made plus interest accrued at the contract rate, less withdrawals. To the extent the underlying portfolio has unrealized and/or realized gains/losses, an adjustment is made when reconciling from fair value to contract value.As a result, the future crediting rate may be different than the current market rate.The crediting rate of the contract resets every quarter based on the performance of the underlying investment portfolio.The average crediting interest rate for the VRST was 3.6 percent and 3.3 percent at December 31, 2010 and 2009, respectively.The averageyield for this fund was 2.9 percent and 3.0percent for the years ended December31, 2010 and 2009, respectively. The existence of certain conditions can limit the VRST’s ability to transact at contract value. Specifically, any event outside the normal operation of the VRST that causes a withdrawal from an investment contract may result in a negative market value adjustment with respect to the withdrawal. Examples of such events include, but are not limited to, partial or complete legal termination of the VRST or a unitholder, tax disqualification of the VRST or unitholder and certain VRST amendments if issuers’ consent is not obtained. In general, issuers may terminate the contract and settle at other than contract value if there is a change in the qualification status of the participant, employer or plan; a breach of material obligations under the contract and misrepresentation by the contract holder; or failure of the underlying portfolio to conform to the pre-established investment guidelines. As of December31, 2010, Plan management believes that the occurrence of an event that would cause the VRST to transact at less than contract value is not probable. 7 Table of Contents 3. INVESTMENTS The fair value of the Plan investments that represent five percent or more of the Plan’s net assets available for benefits as of December31 are as follows: Vanguard 500 Index Fund Investor Shares $ $ Vanguard Balanced Index Investment Fund Nicor Inc. common stock VRST** **At December31, 2010 and 2009, the contract values of the VRST were $22,882,715 and $24,377,139, respectively. When available and appropriate, the Plan uses quoted market prices in active markets to determine fair value and classifies such items within Level 1.Securities not traded on an active market but for which observable market inputs are readily available are classified within Level 2.The fair value of the Plan’s investments is categorized in the table below based upon the valuation inputs. There were no Level 3 inputs at December 31, 2010 and 2009. Quoted prices in Significant active observable markets inputs (Level 1) (Level 2) Total December 31, 2010 Stable value fund $
